In an action to recover damages for personal injuries, etc., the defendants appeal from so much of an order of the Supreme Court, Kings County (Irving Aronin, J.), dated September 25, 1990, as denied their motion to compel the infant plaintiff to submit to a psychological examination.
Ordered that the order is reversed insofar as appealed from, with costs, and the motion is granted; and it is further,
Ordered that the psychological examination of the infant plaintiff shall be conducted at a time and place to be specified *412by the defendants in a written notice of not less than 10 days, or at such time and place as the parties may agree.
The plaintiffs allege that the infant plaintiff, as the result of a fall when he was 19 months of age, suffers from a variety of conditions, including attention-deficit hyperactivity disorder. At the request of the defendants, he was examined by a psychiatrist, who asserted that it was highly unlikely that the alleged disorder was the result of the fall, but stressed that for a diagnosis of the disorder to be validly made, the child would have to be examined by a psychologist.
The defendants have demonstrated that the proposed psychological examination would yield information material and relevant to the defense (see, Carden v Callocchio, 100 AD2d 608). The plaintiffs have not alleged that they will be prejudiced by the examination, nor have they given any reason sufficient to support denial of the relief sought (see, Burger v Bladt, 112 AD2d 127). Under the circumstances of this case, we substitute our discretion for that of the Supreme Court (see, Carden v Callocchio, supra), and grant the motion. Thompson, J. P., Harwood, Balletta, Rosenblatt and Eiber, JJ., concur.